       Case: 3:05-cr-00039-bbc Document #: 625 Filed: 08/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                       Plantiff,                                    ORDER
       v.                                                          05-cr-39-bbc-09
FLORENTINO CASTILLO,


                      Defendant


       Defendant Florentino Castillo was granted a reduction in his sentence under the First Step

Act, § 404, on October 9, 2019. He was ordered to spend the first 180 days of supervised release

at a residential reentry center. At the time the order was issued, Mr. Castillo was also serving a

sentence imposed in the U.S. District Court of West Virginia, Case No. 11-cr-038. The Bureau

of Prisons afforded Mr. Castillo prerelease placement at a residential reentry center in Three

Rivers, Texas. He is scheduled to release to supervision on September 2, 2021. The U.S. Probation

office in the Western District of Texas has accepted supervision of this case and approved Mr.

Castillo’s release plan to reside with his mother in San Antonio, Texas.

       Mr. Castillo has an approved placement and family support, so he does not require

additional transitional services. Therefore, the condition of supervision imposed on October 9,

2019, ordering an additional 180 days of residential reentry center placement is suspended.


       Entered this 31st day of August 2021.


                                                     BY THE COURT:
                                                     /s/
                                                     _________________________________
                                                     Barbara B. Crabb
                                                     U.S. District Judge
